J-A17025-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BONNIE MARIE ROHN                          :
                                               :
                       Appellant               :   No. 1858 EDA 2019

        Appeal from the Judgment of Sentence Entered February 1, 2019
    In the Court of Common Pleas of Northampton County Criminal Division
                      at No(s): CP-48-CR-0001417-2018


BEFORE: BOWES, J., McCAFFERY, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY McCAFFERY, J.:                       FILED: FEBRUARY 19, 2021

       Bonnie Marie Rohn (Appellant) appeals from the judgment of sentence1

entered in the Northampton County Court of Common Pleas, following her

guilty plea to statutory sexual assault.2 Appellant was also directed to register


____________________________________________


1 While Appellant purported to appeal from the May 24, 2019, order denying
her post-sentence motion, the appeal lies properly from the judgment of
sentence entered February 1, 2019. See Commonwealth v. Borovichka,
18 A.3d 1242, 1245 n.1 (Pa. Super. 2010). Accordingly, we have amended
the caption.

      Furthermore, we note the Commonwealth had also taken an appeal from
Appellant’s judgment of sentence, docketed in this Court at 1867 EDA 2019.
On December 30, 2019, however, the Commonwealth discontinued its appeal.

2 18 Pa.C.S. § 3122.1(b) (“A person commits a felony of the first degree when
that person engages in sexual intercourse with a complainant under the age
of 16 years and that person is 11 or more years older than the complainant
and the complainant and the person are not married to each other.”).
J-A17025-20


for life under the Pennsylvania Sex Offender Registration and Notification Act3

(SORNA).       On appeal, she argues: (1) Subchapter H of SORNA is

unconstitutional as violative of due process; and (2) the registration

requirements are overly onerous and thus constitute cruel and unusual

punishment. After careful review, we vacate the order denying Appellant’s

post-sentence motion, and remand in accordance with our Supreme Court’s

decision in Commonwealth v. Torsilieri, 232 A.3d 567 (Pa. 2020).

Otherwise, we affirm the judgment of sentence.



____________________________________________


3   42 Pa.C.S. §§ 9799.10 to 9799.42. This Court has summarized:

        SORNA was originally enacted on December 20, 2011, effective
        December 20, 2012. Act 11 was amended on July 5, 2012, also
        effective December 20, 2012, and amended on February 21,
        2018, effective immediately, known as Act 10 of 2018, and, lastly,
        reenacted and amended on June 12, 2018. Acts 10 and 29 of
        2018 are referred to collectively as SORNA II. Through Act 10, as
        amended in Act 29 (collectively, SORNA II), the General Assembly
        split SORNA I’s former Subchapter H into a Revised Subchapter H
        and Subchapter I. Subchapter I applies to sexual offenders who
        committed an offense on or after April 22, 1996, but before
        December 20, 2012. See 42 Pa.C.S.A. §§ 9799.51-9799.75.
        Subchapter I contains less stringent reporting requirements than
        Revised Subchapter H, which applies to offenders who committed
        an offense on or after December 20, 2012. See 42 Pa.C.S.A. §§
        9799.10-9799.42.

Commonwealth v. Asher, ___ A.3d ___, ___, 2020 WL 7487519 at *2 n.5
(Pa. Super. 2020) (some citations to legislative history omitted).

      Here, Appellant’s offenses occurred in 2017; thus, she is subject to
registration under Revised Subchapter H.



                                           -2-
J-A17025-20


       From January 2017 through December 2017, Appellant, who was 33 to

34 years old, engaged in oral, vaginal, and anal intercourse with a male victim,

who was then 15 to 16 years old. Order of Court, 5/24/19, at 1-2. The victim

was living with Appellant, N.T. Plea, 10/26/18, at 8, and was “in her care.”

Affidavit of Probable Cause, 2/9/18, at 1. On October 26, 2018, Appellant

pleaded guilty to one count of statutory sexual assault, graded as a felony of

the first degree.

       On February 1, 2019, the trial court sentenced Appellant to 12 months,

less two days to 24 months, less one day’s imprisonment, to be followed by

eight years’ probation.4       The court also ordered Appellant to comply with

lifetime registration under SORNA.5 Appellant objected on the record, arguing

that SORNA registration “has been found to be unconstitutional in 36 of our

neighboring counties.” N.T., 2/1/19, at 57. The Commonwealth responded

that the “legislature has enacted Act 29, which is Constitutional unless the

courts deem otherwise.” Id. at 57-58.


____________________________________________


4This “sentence was in the mitigated range by two days.” Order of Court at
3. Appellant was not found to be a sexually violent predator. N.T.
Sentencing, 9/1/19, at 58.

5At the sentencing hearing, the parties referred to “lifetime registration under
Megan’s Law.” N.T., 9/1/19, at 57.

      Nevertheless, we note statutory sexual assault under 18 Pa.C.S.
§ 3122.1(b) — to which Appellant pleaded guilty — is a “Tier III” offense,
carrying lifetime registration. See 42 Pa.C.S. § 9799.14(d)(3) (Tier III sexual
offenses), 9799.15(a)(3) (individual convicted of a Tier III sexual offense shall
register for life).

                                           -3-
J-A17025-20


      On February 11, 2019, both the Commonwealth and Appellant filed

timely post-sentence motions. The Commonwealth challenged the terms of

Appellant’s sentence, whereas Appellant argued SORNA is punitive in nature

and violates due process under the United States and Pennsylvania

Constitutions.   Appellant relied on the decision in Torsilieri, in which the

Chester   County    Court   of   Common     Pleas   had   ruled   Subchapter   H

unconstitutional. Appellant averred SORNA “punishes a person based on the

application of an irrebuttable presumption,” and “impairs the fundamental

right of reputation without notice and opportunity to be heard.” Appellant’s

Motion for Post-Sentence Relief, 2/11/19, at 3. Appellant thus requested the

court to declare SORNA unconstitutional and to vacate the portion of her

sentence requiring her to register.

      The trial court issued a detailed order on May 24, 2019, denying both

parties’ post-sentence motions and setting forth its rationale.

      On June 21, 2019, Appellant filed a timely notice of appeal, and on June

24th, the Commonwealth filed a timely notice of appeal.           The trial court

entered separated orders, directing each party to file a Pa.R.A.P. 1925(b)

statement of errors complained of on appeal. Both parties timely complied.

The Commonwealth’s appeal was docketed in this Court at 1867 EDA 2019.

On December 30, 2019, however, the Commonwealth filed a praecipe to

discontinue its appeal.




                                      -4-
J-A17025-20


      At the present docket, 1858 EDA 2019, Appellant presents two issues

for our review:

      A. Does the application of SORNA including its amendments of
      February 21, 2018 signed into law as Act 10 of 2018 (H.B. 631)
      deny [Appellant] and all of those defendants like situated due
      process under Articles 1 and 11 of the Pennsylvania Constitution
      by creating an irrebuttable presumption that those convicted of
      enumerated offenses under the Act “pose a high risk of
      committing additional sexual offenses” depriving them of their
      fundamental right to reputation and rendering the statute
      unconstitutional?

      B. Does the application of SORNA including its amendments of
      February 21, 2018 signed into law as Act 10 of 2018 (H.B. 631)
      constitute criminal penalties and therefore its imposition of a
      mandatory life time registration constitutes cruel and unusual
      punishment for [Appellant] and all of those defendants like
      situated in violation of the Fifth and Fourteenth Amendments [to]
      the United States Constitution and Article 1 Section 13 of the
      Pennsylvania Constitution?

Appellant’s Brief at 3.

      In her first issue, Appellant avers “the use of an irrebuttable

presumption[,] to classify an individual as a person who is a high risk to

reoffend[,] is a constitutional violation.” Appellant’s Brief at 10. Appellant

relies on In re J.B., 107 A.3d 1 (Pa. 2014) (J.B.), in which the Pennsylvania

Supreme Court held the application of SORNA to juvenile offenders is

unconstitutional. Appellant notes the J.B. Court applied the following test for

determining whether an irrebutable presumption is unconstitutional:        (1)

whether the presumption “encroaches on an interest protected by the due

process clause; (2) the presumption is not universally true; and (3)

reasonable alternative means exist for ascertaining the presumed fact.”

                                     -5-
J-A17025-20


Appellant’s Brief at 11 (citation omitted). Applying these factors to the instant

matter, Appellant maintains: (1) she has a fundamental right to reputation

that is “protected by the due process clause [and] which is encroached upon;”

(2) “there was evidence from an expert psychologist that Appellant “presents

as a low-risk offender,” and furthermore, that “research on female sex

offenders indicates that in general, they tend to be at a low risk for sexual re-

offending;” and (3) there exists a reasonable alternative means for

ascertaining the presumed fact — a sexually violent predator assessment or

similar assessment to determine the likelihood of re-offense. Id. at 14-16.

       After careful review of the procedural history, the parties’ arguments,

and the applicable law, we conclude this issue is governed by this Court’s

recent decision in Asher, 2020 WL 7487519. In that case, we stated:

            While this case was pending on appeal, the Pennsylvania
       Supreme Court decided Torsilieri[. T]he Chester County Court
       of Common Pleas found Revised Subchapter H of SORNA II
       violated several provisions of both the United States and
       Pennsylvania Constitutions.[     T]he trial court concluded the
       statute violated Apprendi[6] and Alleyne[7] by allowing “the
       imposition of enhanced punishment based on an irrebuttable
       presumption of future dangerousness that is neither determined
       by the finder of fact nor premised upon proof beyond a reasonable
____________________________________________


6 Apprendi v. N.J., 530 U.S. 466, 490 (2000) (other than the fact of a prior
conviction, any fact that increases penalty for crime beyond prescribed
statutory maximum must be submitted to jury and proved beyond reasonable
doubt; it is unconstitutional for legislature to remove from jury the assessment
of facts that increase prescribed range of penalties).

7 Alleyne v. U.S., 570 U.S. 99, 108 (2013) (any fact that increases mandatory
minimum sentence for crime is an element that must be submitted to jury and
found beyond reasonable doubt).

                                           -6-
J-A17025-20


       doubt.” Torsilieri, [232 A.3d] at 575, quoting Trial Court Order,
       7/10/18, at 3. The Pennsylvania Supreme Court, emphasizing
       that deference to legislative policy-making is subject to
       constitutional limitations, considered the trial court’s conclusions
       in two categories: (1) an irrebuttable presumption challenge, and
       (2) based on its determination of punitive effect, the trial court
       concluded that the registration requirements, which can result in
       lifetime registration branding an offender as at high risk of
       recidivating, violated (a) the requirements of Apprendi and
       Alleyne, (b) imposed sentences in excess of the statutory
       maximum sentence, (c) constituted cruel and unusual
       punishment, and (d) violated the separation of powers doctrine by
       preventing trial courts from imposing individualized sentences
       [sic]. Torsilieri, [232 A.3d] at 582-83.

            [In Torsilieri, t]he Pennsylvania Supreme Court applied the
       Mendoza-Martinez factors and evaluated “the degree to which
       the trial court’s conclusions [were] based upon the scientific
       evidence presented by [Torsilieri.” 8] Torsilieri, [232 A.3d]at
       588. At his post-sentence hearing, Torsilieri had presented the
       affidavits and supporting documents of three expert witnesses
       “concluding that sexual offenders generally have low recidivism
       rates and questioning the effectiveness of sexual offender
       registration systems such as SORNA.”          Id. at 574. The
       Commonwealth stipulated to the content of the exhibits, but not
____________________________________________


8Kennedy v. Mendoza-Martinez, 372 U.S. 144 (1963). The Court in Muniz
explained: the Mendoza-Martinez factors are

       a framework for determining whether the provisions of the Alaska
       statute were so punitive in effect as to negate the legislature’s
       intention to identify the scheme as civil. The Mendoza-Martinez
       factors are as follows: “[w]hether the sanction involves an
       affirmative disability or restraint, whether it has historically been
       regarded as a punishment, whether it comes into play only on a
       finding of scienter, whether its operation will promote the
       traditional aims of punishment — retribution and deterrence,
       whether the behavior to which it applies is already a crime,
       whether an alternative purpose to which it may rationally be
       connected is assignable for it, and whether it appears excessive in
       relation to the alternative purpose assigned[.]”

Muniz, 164 A.3d at 1200 (OAJC) (citation omitted).

                                           -7-
J-A17025-20


      to their validity or relevance, and did not offer any rebuttal expert
      testimony or documents with respect to these witnesses. Id. The
      Court stated:

             We observe that the scientific evidence presented by
             [Torsilieri] during the post-sentence motion arguably
             influenced the trial court’s consideration of all five
             relevant factors and overtly drove the analysis of three.
             Accordingly, we conclude that its labeling of Revised
             Subchapter H as punitive was impacted by its
             assessment of [Torsilieri’s] expert evidence such
             that reevaluation of the balancing of the seven
             Mendoza-Martinez factors is appropriate following
             presentation of additional scientific evidence on
             remand.       The trial court’s conclusion that Revised
             Subchapter H is punitive inevitably resulted in the court’s
             determination that the registration requirements were
             part of [Torsilieri’s] criminal sentence, and thus, subject
             to the various constitutional and statutory protections.
             Evaluating each challenge raised by [Torsilieri],
             the trial court concluded that [ ] Revised
             Subchapter H violated the dictates of Apprendi and
             Alleyne because it subjected offenders to increased
             registration provisions without a jury determining
             that the offender posed a risk of future
             dangerousness beyond a reasonable doubt[.]

      Id. at 594 (emphasis added). Essentially, the Pennsylvania
      Supreme Court directed the trial court to reevaluate the
      Mendoza-Martinez factors, this time considering not only the
      defense’s scientific evidence, but that of the Commonwealth as
      well.

Asher, ___ A.3d at ___, 2020 WL 7487519 at **3-4 (some citations omitted).

      The Asher Court then addressed the procedural history and issues

before it:

           Here, although Asher properly preserved his challenges at
      sentencing and in post-sentence motions, there is no factual
      record. Therefore, in accordance with Torsilieri, we vacate and
      remand for a hearing at which the parties can present evidence
      for and against the relevant legislative determinations discussed

                                        -8-
J-A17025-20


      above. See Commonwealth v. Mickley, 240 A.3d 957 (Pa.
      Super. 2020) (where defense counsel attempted to introduce
      evidence of scientific studies at hearing on motion to bar
      application of SORNA, this Court remanded in accordance with
      Torsilieri for evidentiary proceedings on whether SORNA creates
      facially unconstitutional irrebuttable presumption against sexual
      offenders).

Id. at *4.

      Again, we conclude Appellant’s first claim is governed by Asher.

Accordingly, we vacate the order denying her post-sentence motion and

remand for proceedings consistent with Torsilieri.

      Appellant’s second claim on appeal is that SORNA’s registration

requirements “are so onerous as to render them a punishment and violative

of [the] 5th and 14th Amendments [to] the United States Constitution and

Article 1 Section 1 of the Pennsylvania Constitution.” Appellant’s Brief at 17.

In support, she presents the following arguments:      in Commonwealth v.

Muniz, 164 A.3d 1189 (Pa. 2017) (plurality), the Pennsylvania Supreme Court

applied   the   Mendoza-Martinez       factors   and   determined    “SORNA’s

registration provisions constitute punishment notwithstanding the General

Assembly’s identification of the provisions as nonpunitive . . . .” Appellant’s

Brief at 17, quoting Muniz, 164 A.3d at 1193 (opinion announcing the

judgment of the court) (OAJC). Appellant reviews each Mendoza-Martinez

factor and argues the Act 10 amendments should likewise be found punitive

in nature.   Appellant’s Brief at 18-26.   Pertinently, it was “the in-person

reporting requirements [that] constituted the direct restraint upon the


                                     -9-
J-A17025-20


registrant and under the Act 10 modification[,] that requirement still exists,

[although] modified.” Id. at 19. Presently, “[t]he actual number of times

that a lifetime registrant like [Appellant] will have to appear in person will vary

but for the first 3 years[,] it will be at least 12 times with an additional 40

times if she lives to be 78.” Id.

      Pursuant to Mickley — cited in the Asher opinion — we conclude no

relief is due. In Mickley, the defendant averred “the imposition of mandatory

twenty-five (25)-year sex offender registration for all Tier II offenses under

SORNA is a cruel and unusual punishment in violation of the Eighth and

Fourteenth Amendments to the United States Constitution and Article I,

Section 13 of the Pennsylvania Constitution.” Mickley, 240 A.3d at 960. This

Court stated:

      The Torsilieri Court did not reach the merits of any of the
      constitutional claims at issue, determining instead that the factual
      record was not sufficiently developed in the trial court. The Court
      concluded a remand was appropriate “to allow the parties to
      address whether a consensus has developed to call into question
      the relevant legislative policy decisions impacting offenders’
      constitutional rights.” [Torsilieri, 232 A.3d at 587.]

Mickley, 240 A.3d at 962. The Mickey panel likewise remanded the case

before it: “Here, despite defense counsel’s attempt [sic], no evidence was

presented at the hearing on Mickley’s post-sentence motion.              Thus, in

accordance with Torsilieri, we vacate the order denying Mickley’s post-

sentence motion and remand for a hearing at which the parties can present




                                      - 10 -
J-A17025-20


evidence for and against the relevant legislation determinations discussed

above.” Id. at 963.

      Although the defendant was a Tier II offender and was subject to a 25-

year registration term, and Appellant in this case is a Tier III offender and

thus required to register for life, we conclude the discussion in Mickley is

applicable.   Thus, we do not reach the merits of Appellant’s constitutional

challenge to lifetime registration requirements on cruel and unusual

punishment grounds. Instead, on remand, the parties may present argument

and evidence to the trial court on this issue.

      For the foregoing reasons, we vacate the order denying Appellant’s post-

sentence motion and remand for a hearing at which the parties may present

evidence for and against the relevant legislation determinations discussed

above.

      Judgment of sentence affirmed.          Order denying Appellant’s post-

sentence motion vacated. Case remanded for proceedings consistent with this

memorandum. Jurisdiction relinquished.



      President Judge Emeritus Ford Elliott did not participate in the

consideration or decision of this case.




                                     - 11 -
J-A17025-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/19/21




                          - 12 -